Citation Nr: 0329914	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the character of the appellant's 
discharge from service is a bar to VA benefits.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active service from July 1967 to May 1970.

A July 1989 RO decision denied the appellant's claim for VA 
compensation because it was determined that his discharge 
from service was issued under conditions that bar the payment 
of VA benefits.  He was notified of this determination in 
July 1989 and he did not appeal.

In 2000, the appellant submitted an application for VA loan 
guaranty benefits.  This appeal comes to the Board of 
Veterans' Appeals (Board) from June 2000 and later RO 
decisions that determined no new and material evidence had 
been submitted to reconsider the issue of whether the 
character of the appellant's discharge from service is a bar 
to VA benefits.


FINDINGS OF FACT

1.  By an unappealed July 1989 RO decision, it was determined 
that the character of the appellant's discharge from service 
was a bar to VA benefits.

2.  Evidence received subsequent to the July 1989 RO decision 
is not of such significance that it must be considered in 
order to fairly decide the merits of the claim for VA 
benefits.


CONCLUSIONS OF LAW

1.  The unappealed July 1989 RO decision, determining that 
the character of the appellant's discharge from service was a 
bar to VA benefits, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim for VA benefits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), effective prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West 2002).  The above-noted amended 
VA regulations provide for some assistance to a claimant in 
the development of evidence to reopen a previously finally 
denied claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regard to an application 
to reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the appellant and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the appellant of the evidence needed to 
prevail on the claim.  Furthermore, as discussed below, 
resolution of the appellant's claim is predicated largely on 
legal principles rather than evidence.  As such, the Board 
finds no basis for additional evidentiary development.  
Manning v. Principi, 16 Vet. App. 534 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without providing additional assistance to him in 
the development of his application to reopen the issue of 
whether the character of his discharge from service is a bar 
to VA benefits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the appellant is required to fulfill any VA duty to assist 
him in the development of the application to reopen the claim 
for service connection for a psychiatric disability.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

A veteran who served on active duty after July 25, 1947, for 
a period of more than 180 days and was discharged or released 
therefrom under conditions other than dishonorable is 
eligible for a "housing loan" as defined in 38 U.S.C.A. 
Chapter 37.  38 U.S.C.A. § 3702(a)(2)(C) (West 2002).

A discharge or release from service is considered to have 
been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b) to include 
sentence by a general court martial; resignation of an 
officer for the good of the service; or as a deserter.  Such 
discharge is bar to the payment of VA benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2003).  Acceptance of an 
undesirable discharge to escape trial by general court-
martial is considered to be a discharge issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

The July 1989 RO decision determined that the appellant's 
discharge from service was issued under conditions that were 
a bar to VA benefits under 38 C.F.R. § 3.12(d)(4) because it 
was issued due to willful and persistent misconduct.  The 
appellant was notified of the decision and he did not appeal.  
An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed July 1989 RO decision to 
permit reopening of the claim for VA benefits.  38 
C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows that the 
appellant's discharge was not issued due to willful and 
persistent misconduct).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the appellant's claim filed in 2000.

The evidence of record at the time of the July 1989 RO 
decision determining that the character of the appellant's 
discharge from service was a bar to VA benefits consisted of 
service documents and statements from the appellant.  The 
service documents revealed he had service from July 1967 to 
May 1970 that was terminated by an other than honorable 
discharge.  These documents showed he requested such a 
discharge in lieu of a trial by court martial for being AWOL 
(absence without leave).  These documents included a 
psychiatric evaluation that showed the appellant was not 
insane, that he had numerous periods of previous AWOL, that 
he had received 2 special court martials, and that he had 
received several non-judicial punishments.  The service 
documents revealed that he had 557 days of lost time.  The 
statements from the appellant of record in July 1989 were to 
the effect that he was in emotional distress in service 
because of family problems, that he had been raised in a 
dysfunctional home and entered service to escape this 
situation, that his father frequently beat his mother, and 
that he went AWOL in service to return home to help his 
mother and siblings.

The evidence received after the July 1989 RO decision 
consists of a DD Form 214 and additional statements from the 
appellant.  The DD Form 214 is essentially similar to 
evidence of record in July 1989 showing that the appellant 
received an other than honorable discharge from service.  
This evidence is not new.  38 C.F.R. § 3.156(a).  The 
additional statements from the appellant are to the effect 
that he came from a dysfunctional family, that his father 
frequently beat his mother, and that he went AWOL from 
service to go home to help his mother and siblings.  These 
statements are essentially similar to statements from the 
appellant of record in July 1989 and are not new.  Hence, the 
evidence received since July 1989 is not new and material 
because it is not of such significance that, alone or with 
the other evidence of record, it must be considered to fairly 
decide the merits of the claim.  Hodge, 155 F. 3d 1356.

As no new and material evidence has been received, there is 
no basis to reopen the issue of whether the appellant's 
discharge from service was a bar to VA benefits.  Hence, the 
application to reopen this issue is denied.



ORDER

The application to reopen the issue of whether the 
appellant's discharge from service is a bar to VA benefits is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



